         Case 1:19-cv-03570-TSC Document 27 Filed 06/29/20 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

WESLEY I. PURKEY,                                )
                                                 )
                       Plaintiff,                )
                                                 )
               v.                                )   Civil No. 19-03570 (TSC)
                                                 )
WILLIAM P. BARR, et al,                          )
                                                 )
                       Defendants.               )


                     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
                       MOTION FOR EXPEDITED DISCOVERY

       The Defendants respectfully oppose Plaintiff Purkey’s motion for expedited discovery

(“Discovery Mot.”) for three reasons. First, Purkey has no entitlement to any discovery until he

has made a substantial threshold showing of incompetency, and he has not. Second, Defendants

respectfully suggest that this Court should resolve what both parties agree are “significant

threshold issues” surrounding this Court’s jurisdiction, Joint Mot. at 1, ECF No. 15, before

imposing discovery obligations. Third, Purkey fails to satisfy the requirements for expedited

discovery.

                                        BACKGROUND

       Purkey asserts that he “has actively requested this evidence through every possible

channel for almost a year.” Discovery Mot. at 2. As an initial matter, Defendants note at least

three alternative channels that Purkey could have pursued many months ago, but did not.

       First, with respect to the requests for medical records and video surveillance, Purkey

claims to have been requesting this information for months, but what he refers to are not

discovery requests through litigation but requests for information under the Freedom of

Information Act. See Woodman Decl. ¶¶ 12-13, 26, ECF No. 23-6. The remedy for alleged
         Case 1:19-cv-03570-TSC Document 27 Filed 06/29/20 Page 2 of 11




failure to produce documents in response to a FOIA request is not expedited discovery, however,

but a lawsuit under the FOIA statute. See generally 5 U.S.C. § 552(a)(4)(B). Purkey has not

sought production of the records he requested under FOIA through a FOIA lawsuit—though this

Court would unquestionably have the power to hear such a lawsuit, unlike this one. See id.

       Second, with respect to the requests for medical testing, BOP informed Purkey’s counsel

that such requests would require a court order. Woodman Decl. ¶ 15, ECF No. 23-6. BOP does

not order or pay for testing its medical professionals believe is not clinically indicated, and

Purkey’s treating medical professionals at BOP have determined that the tests sought are not

clinically indicated. Watson Decl. ¶¶ 5-6. Purkey sought an ex parte court order in his pending

§ 2241 litigation in the Southern District of Indiana, and on November 20, 2019, the district

court denied it because Purkey did not bring his Ford claim along with his then-pending § 2241

petition. Woodman Decl. ¶ 18, ECF No. 23-6.

       Purkey could have brought his Ford claim in that § 2241 petition, as he admits that it was

ripe at the time, Woodman Decl. Exh. 18, ECF No. 23-6. If he had, the district court in Indiana

might have granted his request for the testing he believes to be necessary. As the Defendants

have repeatedly argued, the Southern District of Indiana would have had jurisdiction over a Ford

claim, and the Rules Governing Section 2254 Cases and Section 2255 Proceedings in the

United States District Courts permit discovery for good cause.

       Third, once Purkey instead filed his Ford claim in this Court on November 20, 2019, he

could have then sought an order from this Court for the medical testing he believes necessary. He

was aware that this channel was open to him, because he sought expedited discovery of his

medical records, video surveillance, and brain imaging as part of his first motion for preliminary

injunction on December 4, 2019. Memo. in Support of Mot. for P.I. at 22-23, ECF No. 7-1. But




                                                 -2-
         Case 1:19-cv-03570-TSC Document 27 Filed 06/29/20 Page 3 of 11




less than two weeks later, Purkey sought leave to withdraw this motion, which this Court

granted. Mot. at 1, ECF No. 11. In the six months before his most recent motion for preliminary

injunction, Purkey did not seek an order from this Court for the testing he now seeks. The

Defendants acknowledge their position that Purkey’s Ford claim was unripe during this time, but

Purkey did not adopt this position, and this Court has not yet decided the issue. See Mot. to

Dismiss at 10-12, ECF No. 18; Opp. to Mot. to Dismiss at 7-12, ECF No. 20.

       Purkey may have had even other options to pursue the information he now seeks, and he

would have been prudent to make attempts to do so if he felt the information necessary to make

the threshold showing required to obtain a Ford hearing. There certainly were channels through

which Purkey could have sought, and if a court agreed he made the required preliminary showing

of merit, could have obtained the discovery he now seeks. That he did not attempt to do so

despite being aware not only that additional channels existed but also that the Attorney General

could schedule his execution with as little as 20 days’ notice, undermines the premise of his

motion for expedited discovery—his claim that he needed the requested information but had no

means to obtain it.

       Purkey’s present circumstance—moving to open discovery in a legal action filed six

months ago because his execution date is three weeks off—is as much the result of the litigation

decisions made by Purkey and his legal team as it is the Defendants’ decision to schedule his

execution within a lawful timeframe. This Court should not reward Purkey for those decisions by

opening discovery now, or more particularly, by granting Purkey a preliminary injunction for the

purpose of opening discovery now.

       Purkey’s motion for expedited discovery is intertwined with his renewed motion for a

preliminary injunction. To resolve that motion, this Court must resolve the threshold issue of its




                                                -3-
         Case 1:19-cv-03570-TSC Document 27 Filed 06/29/20 Page 4 of 11




statutory power to grant relief in this case. The Defendants have maintained from their first filing

in this case that Purkey cannot bring his Ford claims directly under the Eighth Amendment in

this Court. Even if he could, Purkey has failed to allege plausible facts entitling him to relief.

Because Purkey’s suit should be dismissed, this Court need not order expedited discovery.

Rather, it should dismiss the case.

                                           ARGUMENT

I.     Purkey has failed to make the threshold showing required for discovery.

       With respect to Purkey’s due process claim, he lacks any entitlement to process—

including discovery—because he has not made the threshold showing required. As explained

more fully in Defendants’ opposition to Purkey’s renewed preliminary injunction motion, a Ford

claimant is not entitled to a hearing or other procedural protections, including discovery, until he

has made a substantial threshold showing of incompetency. See Panetti v. Quarterman, 551 U.S.

930, 949 (2007) (“Once a prisoner seeking a stay of execution has made a substantial threshold

showing of insanity, the protection afforded by procedural due process includes a fair hearing in

accord with fundamental fairness.”).

       Even accepting Purkey’s well-pled facts, he has not made such a substantial threshold

showing. As explained further in Defendants’ opposition to Purkey’s renewed preliminary

injunction motion, at most Purkey has plausibly alleged that he does not understand the reason

for scheduling his execution date. He is in fact pursuing a civil rights lawsuit in the Southern

District of Indiana, which he initiated pro se, claiming that he was arbitrarily selected for an

execution date because of his “jailhouse lawyering” and the fact that he is white. Compl. Ex. 15

at 1002-04, ECF No. 1-18. Just over a year ago, Purkey filed a handwritten pro se “Petition to

Expedite Execution of Petitioner’s Death Sentence Pursuant to 28 U.S.C. § 2241” in the




                                                 -4-
         Case 1:19-cv-03570-TSC Document 27 Filed 06/29/20 Page 5 of 11




Southern District of Indiana. Compl. Ex. 15 at 1029, ECF No. 1-18. Purkey wrote in this petition

that “[o]n January 23, 2004 U.S. District Judge Gaitan sentenced Purkey to death after a jury

found him guilty of kidnapping resulting in death and recommended a sentence of death

(WDMO Case No. 01-CR-00308-FJG-DCD 506).” Compl. Ex. 15 at 1029-30, ECF No. 1-18.

Purkey’s own handwritten petition demonstrates he understands he was sentenced to death for

his crime and possesses a rational understanding of the reason for his execution.

       Because Purkey is not entitled to discovery prior to satisfying his obligation to make the

relevant threshold showing, this Court should deny expedited discovery.

II.    This Court lacks authority to grant Purkey relief.

       Purkey has also failed to show that this Court has authority to grant him the relief he

seeks, including discovery, because if successful his claim will necessarily bar his execution and

therefore must be brought in habeas in the Southern District of Indiana. Defendants provide

arguments and authorities on this issue in their response to Purkey’s renewed preliminary

injunction, filed simultaneously with this response.

       In summary, because “a grant of relief to the inmate will necessarily bar the execution,”

Purkey must bring his claim under 28 U.S.C. § 2241 and cannot bring it as an implied equitable

action. See Hill v. McDonough, 547 U.S. 573, 580-83 (2006); see also Nelson v. Campbell, 541

U.S. 637, 643-44 (2004). See generally Armstrong Exceptional Child Ctr., Inc., 575 U.S. 320,

327 (2015) (“The power of federal courts in equity to enjoin unlawful executive action is subject

to express and implied statutory limitations.”). Because Purkey must bring his claim as a § 2241

habeas petition, he cannot bring it in this Court. Rumsfeld v. Padilla, 542 U.S. 426, 447 (2004);

Day v. Trump, 860 F.3d 686, 689 (D.C. Cir. 2017); Stokes v. U.S. Parole Comm’n, 374 F.3d

1235, 1238-39 (D.C. Cir. 2004). Purkey has sued the wrong parties in the wrong court.




                                                -5-
         Case 1:19-cv-03570-TSC Document 27 Filed 06/29/20 Page 6 of 11




       Defendants respectfully suggest that because all parties agree these arguments and

authorities present “significant threshold issues” about this Court’s jurisdiction, Joint Mot. at 1,

ECF No. 15, it should resolve them before ordering the Defendants to provide expedited

discovery to Purkey to support a claim that ultimately is not properly before the Court.

III.   Purkey has failed to demonstrate entitlement to expedited discovery.

       As Purkey correctly observes, courts have applied two different tests to determine

whether to grant expedited discovery: “the Notaro [v. Koch, 95 F.R.D. 403, 405 (S.D.N.Y.

1982)] test and the reasonableness, or good-cause, standard.” Attkisson v. Holder, 113 F.Supp.3d

156, 162 (D.D.C. 2015). More recently, judges in this District “have rejected entirely the Notaro

test in favor of the good-cause standard, which is ‘more suited to the application of the Court’s

broad discretion in handling discovery.’” Id. (quoting Guttenberg v. Emery, 26 F.Supp.3d 88, 97-

98 (D.D.C. 2014)). Under either test, this Court should deny Purkey’s request.

       “Courts typically consider five factors when evaluating a motion for expedited discovery

under the good-cause standard: ‘(1) whether a preliminary injunction is pending; (2) the breadth

of the discovery requests; (3) the purpose for requesting the expedited discovery; (4) the burden

on the defendants to comply with the requests; and (5) how far in advance of the typical

discovery process the request was made.’” Id. (quoting Guttenberg, 26 F.Supp.3d at 98).

       The first factor appears to weigh in Purkey’s favor, as he has filed a motion for a

preliminary injunction. As discussed above, however, Purkey also filed a motion for a

preliminary injunction and expedited discovery in December 2019 and moved to withdraw that

motion only two weeks later. ECF Nos. 7, 11. Though Defendants acknowledge their position

that this Court’s injunction in another case mooted his Ford claim, Purkey did not agree with that




                                                 -6-
         Case 1:19-cv-03570-TSC Document 27 Filed 06/29/20 Page 7 of 11




position and nothing required him to withdraw his motion for expedited discovery six months

ago. For this reason, the Court should not give great weight to the first factor.

        The second factor weighs in the Defendants’ favor because Purkey’s “proposed discovery

requests are not narrowly tailored,” but “instead seek significant discovery on the merits.”

Attkisson, 113 F.Supp.3d at 162. This Court has rejected a request for expedited discovery in part

because the “discovery requests are not narrowly tailored to reveal information related to the

preliminary injunction as opposed to the case as a whole.” Guttenberg, 26 F.Supp.3d at 98.

        The relevant questions for the preliminary injunction are first, and most importantly,

whether Purkey may bring his Ford claim in this Court. If and only if this Court determines that

he may, the next questions become whether Purkey has shown a likelihood of success on the

merits of his due process and Ford claims. The first two issues, which present the legal questions

of whether this case can proceed in this Court and whether any right to pre-Ford-claim discovery

exists, require no discovery to resolve. And because Purkey fails on his due process claim, he

cannot succeed on his request for discovery to make a substantial threshold showing on the Ford

claim itself.

        Even if the Court disagrees, the second factor counsels that it should not grant the full

scope of discovery Purkey requests because his requests are not narrowly tailored to his Ford

claim. While Purkey’s request for medical and psychological records may bear on that question,

much of his requested discovery is substantially overbroad and some of it is not relevant at all.

Purkey’s requests for multitudinous diagnostic imaging, scans, and a lumbar puncture, for

example, are not narrowly drawn to answer the question of whether Purkey understands that the

Government intends to execute him for his kidnapping, rape, murder, and dismemberment of a

16-year-old girl and will serve only to require lengthy delays for off-site procedures. Similarly, a




                                                 -7-
            Case 1:19-cv-03570-TSC Document 27 Filed 06/29/20 Page 8 of 11




year’s worth of video footage of Purkey’s cell, even if it were available and discoverable, would

take months to review, would reveal nothing about Purkey’s understanding of why he will be

executed, and would reveal sensitive law enforcement information.

        With regard to Purkey’s request for “[i]nformation about the BOP’s ability to protect

experts and legal visitors from COVID-19,” Discovery Mot. at 3, that information is not

discoverable in this case. Fed. R. Civ. P. 26 (“Parties may obtain discovery regarding any

nonprivileged matter that is relevant to any party's claim or defense . . ..”). The information

Purkey seeks on that topic does not even go the merits of his Ford claim; rather, it is information

about the BOP’s procedures for visits during the current pandemic. That information is even less

narrowly tailored to the resolution of Purkey’s motion for a preliminary injunction under

Attkisson. 1

        The third factor weighs in Defendants’ favor. The third factor weighs in favor of

expedited discovery where “the plaintiff will be irreparably harmed without expedited

discovery” and “the plaintiff seeks to ‘gain evidence to get the court to preserve the status quo.’”

Attkisson, 113 F.Supp.3d at 164. Defendants concede that any harm Purkey would suffer if this

Court denies his motion would be irreparable, but do not agree that denial of his motion would

cause any harm where this Court can dismiss his complaint for failure to state a claim without

any of the information he has requested.




        1
         After Purkey received the latest notice of an execution date, his counsel reached out to
the BOP regarding scheduling in-person visits. Siereveld Decl. Exh. B. The BOP invited
Purkey’s counsel to schedule whatever visits it thought appropriate. Id. Purkey’s counsel instead
requested an increasing amount of information as a pre-condition for scheduling those visits.
Siereveld Decl. Exhs. A, B. The BOP attorney explained that much of the requested information
is public and provided an explanation as to what BOP’s safety protocols would be. Siereveld
Decl. Exhs. A, B, C.

                                                -8-
         Case 1:19-cv-03570-TSC Document 27 Filed 06/29/20 Page 9 of 11




       The fourth factor, the burden on Defendants to comply with the requests, weighs in

Defendants’ favor. Purkey seeks substantial diagnostic testing and almost one year’s worth of

video footage, both of which will impose substantial burdens on the BOP. In recent

correspondence, his counsel have even suggested that the Defendants must bear the cost for

medical procedures that BOP medical staff believe are not medically necessary. Siereveld Decl.

Exh. A; Watson Decl. ¶¶ 5-6. In addition, revealing the video footage will reveal law

enforcement sensitive information related to the security of the Terre Haute facility.

       The fifth factor weighs in the Defendants’ favor. Purkey presents his motion prior to a

ruling on the motion to dismiss, a practice that “is often disfavored.” Attkisson, 113 F.Supp.3d at

165. “Even filing a motion for expedited discovery after briefing of motions to dismiss has

concluded is ‘well in advance of typical discovery.’” Id. (quoting Landwehr v. F.D.I.C., 282

F.R.D. 1, 4 (D.D.C. 2010)). This Court has previously discussed the pendency of a motion to

dismiss as the factor “most important for the Court’s reasonableness analysis,” writing that

“requiring defendants (who have raised several arguments as to why plaintiffs’ complaint should

be dismissed) to expend significant resources in responding to plaintiffs’ discovery requests

would be unjust—even more so because plaintiffs’ discovery requests go to the merits of the

dispute.” Guttenberg, 26 F.Supp.3d at 99.

       Purkey also fails the more stringent Notaro test. In Notaro v. Koch, 95 F.R.D. 403, 405

(S.D.N.Y. 1982), the court articulated a “stringent standard,” In re Fannie Mae Derivative Litig.,

227 F.R.D. 142, 142 (D.D.C. 2005), where the plaintiff must show

       (1) irreparable injury, (2) some probability of success on the merits, (3) some
       connection between the expedited discovery and the avoidance of the irreparable
       injury, and (4) some evidence that the injury that will result without expedited
       discovery looms greater than the injury that the defendant will suffer if the
       expedited relief is granted.



                                                -9-
        Case 1:19-cv-03570-TSC Document 27 Filed 06/29/20 Page 10 of 11




In re Fannie Mae, 227 F.R.D. at 142 (quoting Notaro, 95 F.R.D. at 405).

       Here, Purkey fails to demonstrate both the second and third prongs of the Notaro test. As

discussed at length in Defendants’ response to Purkey’s renewed motion for preliminary

injunction, Purkey has failed to make the substantial threshold showing required to obtain any

process or discovery and has further failed to allege plausible facts demonstrating his entitlement

to relief. Furthermore, as discussed above, Purkey has failed to demonstrate a connection

between the expedited discovery he requests and the avoidance of the irreparable injury.

                                          CONCLUSION

       For the foregoing reasons, this Court should deny Purkey’s motion for expedited

discovery. If the Court determines to grant the motion in whole or in part, it should not order

wholesale production of the materials Purkey seeks. As Defendants discuss above, much of the

discovery Purkey requests would be irrelevant, burdensome to produce, and would reveal

sensitive law enforcement information. Defendants expressly preserve all objections that they

might have to this discovery if propounded in the ordinary course. If this Court orders any

discovery in this case, it should require the parties to meet and confer about the scope of

discovery, logistical issues, and issues related to the security and safety of the Terre Haute

facility. Furthermore, if this Court grants this motion in whole or in part, it should permit

Defendants to seek from Purkey corresponding discovery relevant to his renewed preliminary

injunction motion.




                                                -10-
Case 1:19-cv-03570-TSC Document 27 Filed 06/29/20 Page 11 of 11




                                    Respectfully submitted,

                                    MICHAEL R. SHERWIN
                                    Acting United States Attorney

                            By      /s/ J. Benton Hurst

                                    BRIAN P. CASEY
                                    KATHLEEN D. MAHONEY
                                    J. BENTON HURST (D.D.C. Bar #MO009)
                                    DAVID WAGNER
                                    Special Assistant United States Attorneys

                                    Charles Evans Whittaker Courthouse
                                    400 East 9th Street, Room 5510
                                    Kansas City, Missouri 64106
                                    Telephone: (816) 426-3122
                                    Fax: (816) 426-5186
                                    E-mail: Brian.Casey@usdoj.gov
                                             Kate.Mahoney@usdoj.gov
                                             John.Hurst@usdoj.gov
                                             David.Wagner@usdoj.gov


                                      Attorneys for Defendants




                             -11-
